Exhibit 10.105




FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR SENIOR VICE PRESIDENTS AND ABOVE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN





--------------------------------------------------------------------------------



RESTRICTED STOCK UNIT GRANT NOTICE
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN


Advanced Micro Devices, Inc., a Delaware corporation (the “Company”), pursuant
to its 2004 Equity Incentive Plan (as amended and restated, the “Plan”), hereby
grants to the holder listed below (“Participant”) this award (“Award”) of
restricted stock units set forth below (the “RSUs”). This Award is subject to
all of the terms and conditions set forth herein and in the Terms and Conditions
to the RSUs (the “Terms and Conditions”), including any applicable
country-specific terms and conditions for Participant’s country set forth in the
appendix thereto (the “Appendix”) and in the Plan, each of which is incorporated
herein by reference. Unless otherwise defined, the terms defined in the Plan
shall have the same defined meanings in this Restricted Stock Unit Grant Notice
(the “Grant Notice”) and the Terms and Conditions.


Participant:
 
 
 
 
 
Employee ID:
 
 
 
 
 
Grant Date:
 
 
 
 
 
Number of Restricted Stock Units:
 
 
 
 
 
Vesting Schedule: 
 
[To be specified in individual agreements], subject to Participant continuing to
be an active Service Provider through each applicable vesting date.



By his or her signature below or by electronic acceptance or authentication in a
form authorized by the Company, Participant hereby: (a) agrees to be bound by
the terms and conditions of the Plan, the Terms and Conditions, the Appendix and
this Grant Notice; (b) acknowledges that he or she has reviewed the Plan, the
Terms and Conditions, the Appendix and this Grant Notice in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this Grant
Notice, and fully understands all provisions of the Plan, the Terms and
Conditions, the Appendix and this Grant Notice; and (c) agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, the Terms and
Conditions, the Appendix or this Grant Notice.
 
ADVANCED MICRO DEVICES, INC.
 
PARTICIPANT
 
 
 
 
 
By:
 


 
By:
 


Print Name:
 


 
Print Name:
 


Title:
 
 
 
 










--------------------------------------------------------------------------------










TERMS AND CONDITIONS
RESTRICTED STOCK UNIT AWARD
ADVANCED MICRO DEVICES, INC. 2004 EQUITY INCENTIVE PLAN


These Terms and Conditions,Terms and Conditions together with the Plan, the
Grant Notice, any country-specific terms and conditions contained in the
Appendix hereto, comprise your agreement (the “Agreement”) with the Company,
regarding restricted stock units (the “RSUs”) awarded under the Plan.


1.Vesting of Restricted Stock Units. The RSUs will vest on the date(s) shown on
the Grant Notice provided that you continue to be an active Service Provider
through each vesting date. Unless and until the RSUs have vested in accordance
with the vesting schedule set forth in the Grant Notice, you will have no right
to receive Shares in settlement of such RSUs.
2.    Settlement of Vested RSUs; Issuance of Shares. Subject to Sections 4 and
10 of these Terms and Conditions, and further subject to any applicable
country-specific terms and conditions set forth in the Appendix, the Shares in
respect of vested RSUs will be issued in your name on or as soon as practicable
following the date the underlying RSUs vest (the “Standard Settlement Date”).
Until Shares are actually issued in settlement of any vested RSUs, such RSUs
will represent an unfunded, unsecured obligation of the Company.
3.    Nontransferability of Restricted Stock Units. Unless determined otherwise
by the Administrator, the RSUs may not be pledged, assigned, sold or otherwise
transferred.
4.    Forfeiture of Restricted Stock Units. Except as otherwise provided in
Section 6(d) of these Terms and Conditions, if your status as a Service Provider
terminates for any reason before the vesting date(s) shown on the Grant Notice,
your unvested RSUs will be cancelled and forfeited without consideration. In
case of any dispute as to whether your status as a Service Provider has
terminated, the Administrator will have sole discretion to determine whether
such termination has occurred and the effective date of such termination.
For purposes of this Award, your status as an active Service Provider will be
considered terminated (regardless of the reason for termination and whether or
not the termination is in breach of Applicable Laws) effective as of the date
you are no longer actively employed by or providing services to the Company or
an Affiliate, and will not be extended by any notice period mandated under
Applicable Laws (e.g., active employment or service would not include a period
of “garden leave” or similar period pursuant to Applicable Law). The
Administrator will have the exclusive discretion to determine when your status
as an active Service Provider terminates for purposes of this Award (including
whether you may still be considered to be employed by or providing services to
the Company or an Affiliate while on a leave of absence).
5.    Responsibility for Taxes. Regardless of any action the Company or, if
different, your employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefit tax, payment on
account or other tax-related items related to your participation in the Plan and
legally applicable to you (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer: (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs, including, but not limited to, the
grant, vesting or settlement of the RSUs, the issuance of Shares upon settlement
of the RSUs, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or any dividend equivalents; and (a) do not
commit to and are under no obligation to structure the terms of the Award or any
aspect of the RSUs to reduce or eliminate your liability for Tax-


2



--------------------------------------------------------------------------------




Related Items or achieve any particular tax result. Further, if you are subject
to tax in more than one jurisdiction, you acknowledge that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items (including hypothetical withholding
tax amounts if you are covered under a Company or Employer Tax equalization
policy).. In this regard, you authorize the Company, the Employer, and their
respective agents, at their discretion, to satisfy any applicable withholding
obligations with regard to all Tax-Related Items by one or a combination of the
following:


(a)
withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;



(b)
withholding from proceeds of the sale of Shares issuable or issued to you upon
vesting and/or settlement of the RSUs either through a voluntary sale or through
a mandatory sale arranged by the Company (on your behalf pursuant to this
authorization without your further consent or direction); or



(c)
withholding in Shares to be issued upon vesting and/or settlement of the RSUs;
or



(d)
requiring you to make a payment in cash by certified check or wire transfer.



Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding rates,
including maximum applicable rates, in which case you may receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
amount in Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, you are deemed for tax purposes to have been issued the
full number of Shares subject to the vested RSUs, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of your participation in the Plan.


If you are covered by a Company or Employer tax equalization policy, you agree
to pay to the Company or Employer any additional hypothetical tax obligation
calculated and paid under the terms and conditions of such tax equalization
policy. Finally, you must pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to issue or
deliver the Shares or the proceeds of the sale of Shares, if you fail to comply
with your obligations in connection with the Tax-Related Items.


6.    Other Terms and Conditions.
(a)    The Plan. The Agreement is further subject to the terms and provisions of
the Plan. Only certain provisions of the Plan are described in the Agreement. As
a condition to your receipt of the RSUs and any Shares issuable in settlement of
vested RSUs, you acknowledge and agree to the terms and conditions of the
Agreement and the terms and provisions of the Plan.
(b)    Stockholder Rights. Until the Shares are issued, you have no right to
vote or receive dividends or any other rights as a stockholder with respect to
the RSUs.
(c)    Employment Relationship. Nothing in the Agreement will confer on you any
right to continue in the employ of the Company or the Employer or interfere with
or restrict rights of the Company or the Employer, which are hereby expressly
reserved, to terminate your employment at any time.
(d)    Change of Control. If your employment is terminated by the Company or the
Employer (including for this purpose any successor to the Company due to such
Change of Control and any employer that is an Affiliate of such successor) for
any reason other than for Misconduct or, if applicable, by you as a result of a
Constructive


3



--------------------------------------------------------------------------------




Termination, within one year after a Change of Control, then the RSUs will
become fully vested upon the date of termination.
(e)    Declination of RSUs. If you wish to decline your RSUs, you must complete
and file the Declination of Grant form with Corporate Compensation and Benefits
by the deadline for such declination. Your declination is non-revocable, and you
will not receive a grant of stock options or any other compensation as
replacement for the declined RSUs. Your decision to not timely file the
Declination of Grant form will constitute your acceptance of the Award on the
terms on which it is offered, as set forth in this Agreement and the Plan.  
(f)    Recovery in the Event of a Financial Restatement; Claw-Back Policy. In
the event the Company is required to prepare an accounting restatement due to
material noncompliance of the Company with any financial reporting requirement
under applicable securities laws, the Administrator will review all equity-based
compensation (including the RSUs) awarded to employees at the Senior Vice
President level and above.  If the Administrator (in its sole discretion)
determines that you were directly involved with fraud, misconduct or gross
negligence that contributed to or resulted in such accounting restatement, the
Administrator may, to the extent permitted by Applicable Laws, recover for the
benefit of the Company all or a portion of the equity-based compensation awarded
to you, including (without limitation) by cancelation, forfeiture, repayment and
disgorgement of profits realized from the sale of securities of the Company;
provided, however, the Administrator will not have the authority to recover any
equity-based compensation awarded more than 18 months prior to the date of the
first public issuance or filing with the U.S. Securities and Exchange Commission
(the “SEC”) (whichever first occurs) of the financial document embodying such
financial reporting requirement.   In determining whether to seek recovery, the
Administrator may take into account any considerations it deems appropriate,
including Applicable Laws and whether the assertion of a recovery claim may
prejudice the interests of the Company in any related proceeding or
investigation. Further, and notwithstanding the foregoing, the RSUs (including
any proceeds, gains or other economic benefit actually or constructively
received by you upon any receipt of the RSUs or upon the receipt or resale of
any Shares underlying the RSUs) shall be subject to the provisions of any
claw-back policy implemented by the Company, including, without limitation, any
claw-back policy adopted to comply with the requirements of Applicable Laws,
including without limitation, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy.


(g)    Deferral of Settlement of Vested RSUs. If approved by the Administrator,
you may elect to defer settlement of one or more of your vested RSUs in
accordance with the rules and procedures prescribed by the Board or the
Compensation and Leadership Resources Committee of the Board (the “CLRC”), which
rules and procedures shall, among other things, comply with the requirements of
Section 409A (as defined below). In such case the Shares issuable under such
vested RSUs will be delivered to you at the time and in the manner provided for
pursuant to your deferral election.


7.    Nature of Grant. In accepting this Award, you acknowledge, understand and
agree that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time;
(b)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(c)    all decisions with respect to future RSU grants, if any, will be at the
sole discretion of the Company;
(d)    you are voluntarily participating in the Plan;
(e)    the RSUs and the Shares subject to the RSUs, and the value and income of
such RSUs and Shares, are not intended to replace any pension rights, retirement
benefits or other compensation;
(f)    the RSUs and the Shares subject to the RSUs, and the value and income of
such RSUs and Shares, are not part of normal or expected compensation or salary
for purposes of calculating any severance, resignation,


4



--------------------------------------------------------------------------------




termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    the RSU grant and your participation in the Plan will not be interpreted
to form an employment contract or other service relationship with the Company,
the Employer or any of their respective Parents, Subsidiaries or Affiliates;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    no claim or entitlement to compensation or damages will arise from
forfeiture of the RSUs resulting from termination of your status as a Service
Provider (for any reason whatsoever and whether or not in breach of Applicable
Laws), and in consideration of the grant of the RSUs to which you are otherwise
not entitled, you irrevocably agree to (i) never institute any such claim
against the Company, the Employer, or any of their respective Affiliates, (ii)
waive your ability, if any, to bring any such claim against the Company, the
Employer or any of their respective Affiliates, (iii) forever release the
Company, the Employer and each of their respective Affiliates from any such
claim, and (iv) execute any and all documents necessary, or reasonably requested
by the Company, to request dismissal or withdrawal of any such claim that is
allowed by a court of competent jurisdiction, in each case to the maximum extent
permitted by Applicable Laws;
(j)    the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger of the Company with or into
another company or the sale of substantially all of the assets of the Company;
and
(k)    if you are providing services outside the United States:
(i)    the RSUs and the Shares subject to the RSUs, and the value of and income
from such RSUs, are not part of normal or expected compensation or salary for
any purpose, including, without limitation, for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, leave-related payments,
pension benefits, retirement benefits, welfare benefits or similar mandatory
payments; and
(ii)    none of the Company, the Employer, or any of their respective Affiliates
will be liable for any foreign exchange rate fluctuation between any local
currency and the U.S. Dollar that may affect the value of the RSUs, any amounts
due to you pursuant to the settlement of the RSUs or the subsequent sale of any
Shares acquired upon settlement.
8.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
9.    Data Privacy. You understand that the Company and the Employer shall hold
certain personal information about you, including, but not limited to, your
name, home address, email address, and telephone number, date of birth, social
insurance number, passport number or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all RSUs or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor, for the exclusive purpose of
implementing, administering and managing the Plan (your “Data”).
You understand that it will be necessary for your Data to be collected, used and
transferred, in electronic or other form, as described in the Agreement and any
other Award Documentation by and among, as applicable, the Employer, the Company
and their respective Parents, Subsidiaries and Affiliates. Such processing will
be for the exclusive purpose of implementing, administering and managing your
participation in the Plan, and therefore for the performance of the Agreement.
The provision of your Data is a contractual requirement. Without the provision


5



--------------------------------------------------------------------------------




of your Data, it will not be possible to for the Company and/ or the Employer to
perform their obligations under the Agreement.


You understand that, in performing the Agreement, it will be necessary for:


•
your Data to be transferred to a Company-designated Plan broker, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company with the implementation, administration and
management of the Plan;



•
and that the recipients’ country (e.g., the United States) may have different
data privacy laws and protections than your country. the Company, its Plan
broker and any other possible recipients which may assist the Company (presently
or in the future) with implementing, administering and managing the Plan, to
receive, possess, use, retain and transfer your Data, in electronic or other
form, for the sole purpose of implementing, administering and managing your
participation in the Plan; and



•
your Data to be held only as long as is necessary to implement, administer and
manage your participation in the Plan.



If you are located in the European Union, you understand that the recipients of
your Data may be located in countries outside of the European Union, including
the United States , and that the recipients’ country may not have privacy laws
and protections that are equivalent to those of the European Union member state
in which you are based. You understand that if you reside in the European Union,
you can request a list with the names and addresses of any recipients of your
Data by contacting your local human resources representative.


You understand that if you reside in the European Union, you may, at any time
and free of charge, request access to your Data, object to the processing of
your Data, request to have access to it restricted, request additional
information about the storage and processing of your Data, require any necessary
amendments to your Data or ask for it to be erased by contacting your local
human resources representative in writing. You may also have the right to
receive a copy of your Data in a machine-readable format, and the right to not
to be subject to any decision that significantly affects you being taken solely
by automated processing, including profiling. We will process any request in
line with applicable laws and our policies and procedures. You also have the
right to lodge a complaint with a local supervisory authority.


10.    Compliance with Laws and Regulations. The issuance and transfer of the
Shares will be subject to and conditioned upon compliance by the Company and you
with all applicable state, federal and foreign laws and regulations and with all
applicable requirements of any stock exchange or automated quotation system on
which the Shares may be listed or quoted at the time of such issuance or
transfer; and, you understand that the Company shall not be required to issue or
deliver any Shares prior to fulfillment of all of the following conditions: (a)
the admission of such Shares to listing on all stock exchanges on which the
Company’s common stock is then listed; (b) the completion of any registration or
other qualification of such Shares under any state or federal law or under
rulings or regulations of the SEC or of any other governmental regulatory body,
which the Administrator shall, in its absolute discretion, deem necessary or
advisable; (c) the obtaining of any approval or other clearance from any state
or federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and (d) the lapse of such
reasonable period of time following the vesting or settlement as the
Administrator may from time to time establish for reasons of administrative
convenience. The Shares shall be fully paid and nonassessable. You understand
that the Company is under no obligation to register or qualify the Shares with
the SEC or any state or foreign securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that the Company has unilateral authority to amend
the Plan and the Agreement without your consent to the extent necessary or
advisable to comply with securities or other laws applicable to issuance of
Shares.


6



--------------------------------------------------------------------------------




11.    Successors and Assigns. The Company may assign any of its rights under
the Agreement. The Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer contained herein, the Agreement will be binding upon you and your
heirs, executors, administrators, legal representatives, successors and assigns.
12.    Governing Law; Jurisdiction; Severability. The Agreement is to be
governed by and construed in accordance with the internal laws of the State of
Delaware, U.S.A., as such laws are applied to agreements between Delaware
residents entered into and to be performed entirely within Delaware, excluding
that body of laws pertaining to conflict of laws. For purposes of litigating any
dispute that arises directly or indirectly from the relationship of the Company
and you evidenced by this grant or the Agreement, the Company and you hereby
submit to and consent to the exclusive jurisdiction of the State of Delaware and
agree that such litigation will be conducted only in the courts of New Castle
County, Delaware, or the federal courts for the United States for the District
of Delaware, and no other courts, where this grant is made and/or to be
performed. If any provision of the Agreement is determined by a court of law to
be illegal or unenforceable, in whole or in part, that provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
13.    Further Instruments. You agree to execute further instruments and to take
further actions as may be reasonably necessary to carry out the purposes and
intent of the Agreement.
14.    Administrator Authority. The Administrator has the power to interpret the
Plan and the Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator will be final and
binding upon you, the Company and all other interested persons. The
Administrator will not be personally liable for any action, determination or
interpretation made with respect to the Plan or the Agreement.
15.    Language. You acknowledge that you are sufficiently proficient in English
to understand the terms and conditions of the Agreement. Furthermore, if you
have received the Agreement or any other Award Documentation translated into a
language other than English and if the meaning of the translated version is
different than the English version, the English version will control.
16.    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
17.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on your participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable in order to comply with Applicable Laws or facilitate the
administration of the Plan, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
18.    Headings. The captions and headings of the Agreement are included for
ease of reference only and will be disregarded in interpreting or construing the
Agreement. All references herein to Sections will refer to Sections of these
Terms and Conditions, unless otherwise noted.
19.    Appendix. Notwithstanding any provisions in the Award Documentation, the
RSU grant will be subject to any special terms and conditions for your country
set forth in an Appendix to these Terms and Conditions. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Company reserves the right to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Appendix constitutes part of the
Agreement.


7



--------------------------------------------------------------------------------




20.    Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other provision of the Agreement, or of any subsequent breach by you or any
other Participant.
21.    Entire Agreement. The Plan, these Terms and Conditions, the Appendix and
the Grant Notice constitute the entire agreement and understanding of the
parties with respect to the subject matter of the Agreement, and supersede all
prior understandings and agreements, whether oral or written, between the
parties with respect to the specific subject matter hereof.
22.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your or your broker’s country of residence or where the Shares are
listed, you may be subject to insider trading restrictions and/or market abuse
laws, which may affect your ability to accept, acquire, sell other otherwise
dispose of Shares or rights to Shares (or rights linked to Shares) under the
Plan (e.g., RSUs) during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws or regulations in
your country). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you placed before you possessed insider
information. Furthermore, you could be prohibited from (a) disclosing the inside
information to any third party (other than on a “need to know” basis) and (b)
“tipping” third parties (including employees and other service providers) or
causing them otherwise to buy or sell Company securities. Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions, and you should speak to your personal advisor on this matter.
23.    Notices. Any notice to be given under the terms of the Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to you
shall be addressed to you at your last residential or email address reflected on
the Company’s records. By a notice given pursuant to this Section 23, either
party may hereafter designate a different address for notices to be given to
that party. Any notice which is required to be given to you shall, if you are
then deceased, be given to your legal representative. Any notice shall be deemed
duly given to you (or, if applicable, your legal representative), (a) if it is
delivered by email, upon confirmation of receipt (with an automatic “read
receipt” constituting acknowledgment of receipt for purposes of this Section
23(a)); and (b) if sent by certified mail (return receipt requested), on the
second business day following deposit (with postage prepaid) in a post office or
branch post office regularly maintained by the United States Postal Service or
similar local service in jurisdictions outside of the United States.
24.    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or the Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan, the RSUs and the Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by Applicable Laws, the Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.
25.    Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any U.S. Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or the Agreement, if at any time
the Administrator determines that the RSUs (or any portion thereof) may be
subject to Section 409A, the Administrator shall have the right in its sole
discretion (without any obligation to do so or to indemnify you or any other
person for failure to do so) to adopt such amendments to the Plan or the
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the RSUs to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.


8



--------------------------------------------------------------------------------




26.    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. The Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. You shall have only the rights of a
general unsecured creditor of the Company with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
RSUs, as and when vested or settled pursuant to the terms hereof.
27.     Termination, Rescission and Recapture. The RSUs are intended to align
your long-term interests with the long-term interests of the Company. If you
engage in certain activities discussed below, either during employment with the
Company or after such employment terminates for any reason, the Company may
terminate any outstanding, unexpired or unpaid RSUs (“Termination”), rescind any
payment or delivery of Shares pursuant to the RSUs (“Rescission”) or recapture
any cash or any Shares or any proceeds from your sale of Shares acquired
pursuant to the RSUs (“Recapture”), as more fully described below and to the
extent permitted by Applicable Laws. For purposes of this Section 27,
“Competitive Organization or Business” is defined as those corporations,
institutions, individuals, or other entities identified by the Company as
competitive or working to become competitive in the Company’s most recently
filed annual report on Form 10-K.


(a)
You are acting contrary to the long-term interests of the Company if you fail to
comply with any agreement or undertaking regarding inventions, intellectual
property rights, and/or proprietary or confidential information or material that
you signed or otherwise agreed to in favor of the Company.



(b)
You are acting contrary to the long-term interests of the Company if, during the
restricted period set forth below, you engage in any of following activities in,
or directed into, any State, possession or territory of the United States of
America or any country in which the Company operates, sells products or does
business:



(i)
while employed by the Company, you render services to or otherwise directly or
indirectly engage in or assist, any Competitive Organization or Business;



(ii)
while employed by the Company or at any time thereafter, without the prior
written consent of the CLRC, you (A) use any confidential information or trade
secrets of the Company to render services to or otherwise engage in or assist
any Competitive Organization or Business or (B) solicit away or attempt to
solicit away any customer or supplier of the Company if in doing so, you use or
disclose any of the Company’s confidential information or trade secrets;



(iii)
while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you carry on any
business or activity (whether directly or indirectly, as a partner, shareholder,
principal, agent, director, affiliate, employee or consultant) that is a
Competitive Organization or Business (as conducted now or during the term of
this Agreement);



(iv)
while employed by the Company or during the period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit away or
influence or attempt to influence or solicit away any client, customer or other
person either directly or indirectly to direct his/her or its purchase of the
Company’s products and/or services to any Competitive Organization or Business;
or



(v)
while employed by the Company or during a period of twelve (12) months
thereafter, without the prior written consent of the Board, you solicit or
influence or attempt to influence or solicit any person employed by the Company
or any consultant then retained by the Company to terminate or otherwise cease
his/her employment or consulting relationship with the Company or become an



9



--------------------------------------------------------------------------------




employee of or perform services for any outside organization or business that is
or is working to become competitive with the Company.


The activities described in this Section 27(b) are collectively referred to as
“Activities Against the Company’s Interest.”


(c)
If the Company determines, in its sole and absolute discretion, that: (i) you
have violated any of the requirements set forth in Section 27(a) above or (ii)
you have engaged in any Activities Against the Company’s Interest (the date on
which such violation or activity first occurred being referred to as the
“Trigger Date”), then the Company will, in its sole and absolute discretion,
impose a Termination, Rescission and/or Recapture of any or all of the RSUs,
Shares issued or issuable pursuant to the RSUs, or the proceeds you received
therefrom, provided, that such Termination, Rescission and/or Recapture shall
not apply to the RSUs to the extent that such RSUs vested earlier than one year
prior to the Trigger Date. Within ten days after receiving notice from the
Company that Rescission or Recapture is being imposed on any RSU, you shall
deliver to the Company the Shares acquired pursuant to the RSUs, or, if you have
sold such Shares, the gain realized, or payment received as a result of the
rescinded payment or delivery. Any payment by you to the Company pursuant to
this Section 27(c) shall be made either in cash or by returning to the Company
the number of Shares that you received in connection with the rescinded payment
or delivery. It shall not be a basis for Termination, Rescission or Recapture if
after your termination of employment, you purchase, as an investment or
otherwise, stock or other securities of a Competitive Organization or Business,
so long as (x) such stock or other securities are listed upon a recognized
securities exchange or traded over-the-counter, and (y) such investment does not
represent more than a one percent equity interest in the organization or
business.



(d)
Upon payment or delivery of Shares pursuant to the RSUs, you shall, if requested
by the Company, certify on a form acceptable to the Company that you are in
compliance with the terms and conditions of this Agreement and, if you are no
longer a Service Provider, shall state the name and address of your then-current
employer or any entity for which you perform business services and your title,
and shall identify any organization or business in which you own a
greater-than-one-percent equity interest.



(e)
Notwithstanding the foregoing provisions of this Section 27, in exceptional
cases, the Company has sole and absolute discretion not to require Termination,
Rescission and/or Recapture, and its determination not to require Termination,
Rescission and/or Recapture with respect to any particular act by you or the
RSUs shall not in any way reduce or eliminate the Company’s authority to require
Termination, Rescission and/or Recapture with respect to any other act by you or
other equity awards.



(f)
Nothing in this Section 27 shall be construed to impose obligations on you to
refrain from engaging in lawful competition with the Company after the
termination of employment. For the avoidance of doubt, you acknowledge that this
Section 27(f) shall not limit or supersede any other agreement between you and
the Company concerning restrictive covenants.



(g)
All administrative and discretionary authority given to the Company under this
Section 27 shall be exercised by the Compensation Committee of the Board, or an
executive officer of the Company as the Compensation Committee may designate
from time to time.



(h)
Notwithstanding any provision of this Section 27, if any provision of this
Section 27 is determined to be unenforceable or invalid under any Applicable
Laws, such provision will be applied to the maximum extent permitted by
Applicable Laws, and shall automatically be deemed amended in a manner
consistent with its objectives to the extent necessary to conform to any
limitations required under Applicable Laws.



10



--------------------------------------------------------------------------------




Furthermore, if any provision of this Section 27 is illegal under any Applicable
Laws, such provision shall be null and void to the extent necessary to comply
with Applicable Laws.


(i)
Notwithstanding the foregoing, this Section 27 shall not be applicable to you
from and after your termination of employment if such termination of employment
occurs after a Change of Control.



27.    Foreign Asset/Account Reporting; Exchange Control Requirements. Certain
applicable foreign asset and/or foreign account reporting requirements and
exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including any
dividends paid on Shares acquired under the Plan) in a brokerage or bank account
outside your country. You may be required to report such accounts, assets or
transactions to the tax or other authorities in your country. You may also be
required to repatriate sale proceeds or other funds received as a result of your
participation in the Plan to your country through a designated bank or broker
and/or within a certain time after receipt. You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.
By signing the Grant Notice or otherwise accepting the RSU grant and the Shares
issued upon vesting of the RSUs, you agree to be bound by terms of the Agreement
and the Plan.







APPENDIX


Terms and Conditions
Restricted Stock Unit Award
Advanced Micro Devices, Inc. 2004 Equity Incentive Plan


Capitalized terms not specifically defined in this Appendix (this “Appendix”)
have the same meaning assigned to them in the Advanced Micro Devices, Inc. 2004
Equity Incentive Plan (as amended and restated, the “Plan”) and/or the Terms and
Conditions to which this Appendix is attached (the “Terms and Conditions”).
This Appendix includes additional terms and conditions that govern the grant of
RSUs in the United Kingdom. If you are a citizen or resident of a country other
than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting of the RSUs or are considered a resident of another country for local
law purposes, the Company may, in its discretion, determine to what extent the
additional terms and conditions contained herein will be applicable to you.
The additional terms and conditions set forth herein are based on the laws in
effect in the United Kingdom as of September 2018. The laws of the United
Kingdom are complex and subject to change. As a result, the Company strongly
recommends that you not rely on the information noted herein as the only source
of information relating to the consequences of your participation in the Plan
because the information may be out of date at vesting of the RSUs, the receipt
of any dividends or dividend equivalents or the subsequent sale of the Shares.
Accordingly, if you are subject to the laws of the United Kingdom, you should
seek appropriate professional advice as to how those may apply to your
particular situation.
UNITED KINGDOM
Terms and Conditions
Settlement of Restricted Stock Units. The following provision supplements
Section 2 of the Terms and Conditions:
Notwithstanding any discretion contained in Section 11(d) of the Plan, RSUs will
be settled in Shares only, not cash.
Responsibility for Taxes. The following provisions supplement Section 5 of the
Terms and Conditions:
Without limitation to Section 5 of the Terms and Conditions, you hereby agree
that you are liable for all Tax-Related Items and hereby covenant to pay all
such Tax- Related Items, as and when requested by the Company or the Employer,
as applicable, or by Her Majesty's Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also hereby agree to indemnify
and keep indemnified the Company and the Employer, as applicable, against any
Tax-Related Items that they are required to pay or withhold or have paid or will
pay on your behalf to HMRC (or any other tax authority or any other relevant
authority).
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision may not apply in case the indemnification could
be considered a loan. In this case, the amount of the income tax not collected
within ninety (90) days of the end of the U.K. tax year in which an event giving
rise to the Tax-Related Items occurs may constitute a benefit to you on which
additional income tax and National Insurance contributions may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer, as applicable, for the value of any
National Insurance contributions due on this additional benefit, which may be
recovered from you by the Company or the Employer at any time thereafter by any
of the means referred to in this Section 5.


[End of Agreement]


11

